314 F.3d 995
Jian CHEN, Petitioner,v.John ASHCROFT, Attorney General, Respondent.
No. 99-71546.
United States Court of Appeals, Ninth Circuit.
December 12, 2002.

Darrel Jackson, Jack E. Brown, Dan L. Bagatell, Brown & Bain, P.A., Phoenix, AZ, for Petitioner.
Regional Counsel, Laguna Niguel, CA, Ronald E. LeFevre, Chief Legal Officer, San Francisco, CA, District Counsel, Phoenix, AZ, Alison R. Drucker, Matthew R. Hall, Washington, DC, for Respondent.
Before: SCHROEDER, Chief Judge, NOONAN, and W. FLETCHER, Circuit Judges.


1
Prior report: 289 F.3d 1113.

ORDER

2
In light of the representations in the government's brief of November 8, 2002 and the fact that the Board of Immigration Appeals appeared ready to grant asylum to the petitioner until more briefing was sought here, we vacate our decision of May 13, 2002, and remand this case to the Board.